DETAILED ACTION
Claims 1-3, 5 and 7-8 are pending.  Claims 4 and 6 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Title	METHOD FOR SETTING CONTROL PARAMETERS FOR MODEL PREDICTION CONTROL FOR CONTROL TARGET WITH INTEGRATOR 

REASONS FOR ALLOWANCE
After a thorough search, examination, persuasive amendment and arguments and in light of the prior art made of record, claims 1-3, 5 and 7-8 are allowed.
The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on 6/16/2022 and 6/22/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no further statement is deemed necessary (see MPEP 1302.14).  Also note that, with regard to 35 U.S.C. § 101, independent claim 1 reflects the technical solution described in the specification and, at least, the specific combination of claimed features imposes a meaningful limit on the judicial exception and thus integrates it into a practical application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119